Citation Nr: 0114168	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,336. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied waiver of overpayment. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran failed to report her receipt of monthly 
retirement payments from the State of Maryland on initial 
application for VA pension, resulting in an overpayment of 
improved pension benefits, which constitutes bad faith or 
lack of good faith in her dealings with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate the claim.  The RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file.  The veteran has been offered an opportunity 
to submit additional evidence in support of the claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate the claim, and the Board will 
proceed with appellate disposition on the merits.

The provisions of 38 U.S.C.A. § 5302(c), prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining waiver."  Similarly, 38 C.F.R. § 
1.965(b), precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3).  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  38 C.F.R. § 1.965(b)(3).  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. § 1.962.

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a).

On her original application for pension benefits filed in 
January 1996, the veteran reported her sole source of income 
was from Social Security and that her income was limited to 
$569 per month.  However, the veteran failed to report 
monthly retirement payments in the amount of $133 from the 
State of Maryland.  She later admitted that she had been in 
receipt of monthly payments from Maryland since 1991.  Those 
monthly payments from the State of Maryland resulted in the 
overpayment at issue.

The veteran was notified of the overpayment, calculated in 
the amount of $2,336, by means of a February 1999 letter.  
She requested waiver in March 1999.  Waiver of recovery was 
denied by means of the April 1999 CWC decision, and the 
veteran perfected an appeal of that decision.

The April 1999 CWC decision found that she misrepresented her 
income on her original application.  The veteran had failed 
to report income that she was receiving, resulting in an 
overpayment of improved pension benefits.  The Committee 
found that there was a willful intention on the part of the 
veteran to seek an unfair advantage knowing that the 
consequences of her actions would result in a loss to the 
government.  The Committee found that the veteran received 
the overpayment in the amount of $2,336 as a result of bad 
faith.

The Board is in agreement with the finding of the CWC, and 
finds that the overpayment at issue in the case was created 
due to the bad faith or lack of good faith of the veteran.  

The original application specifically requested the veteran 
to furnish "all types of payments from all sources".  She 
carefully reported the income from Social Security and 
excluded the income from Maryland.  In addition, the Board 
notes that despite her failure to accurately report income 
received, the veteran was able to report that she was last 
employed from January 1992 to April 1994 as well as her 
receipt of monthly Social Security payments, showing some 
familiarity with the terms and requirements of the receipt of 
a VA pension.  The Board finds that the veteran failed to 
inform VA that she was receiving other monthly benefits for 
some years in addition to those reported, and that the 
veteran acted in bad faith, and failed to act in good faith 
in her dealings with VA by so failing to report her income, 
which she knew or should have known was the determining 
factor in calculating her VA pension.

Therefore, the veteran's action in failing to accurately 
inform VA of her income must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the veteran would be paid money to which she was not 
entitled.  That failure to report income also resulted in a 
substantial loss to the government.  

The Board has particularly relied upon the fact the 
misrepresentation was in the context of the original 
application and that the veteran had been receiving the 
concealed monthly payments for some years prior to her 
initial application, in finding that the veteran's actions 
were more than non-willful or mere inadvertence.  Therefore, 
the Board finds that the veteran's actions, or her failure to 
act and report his income to VA, were undertaken with intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and resulted in a loss to the government.

Accordingly, the veteran's conduct is properly characterized 
as bad faith or lack of good faith, and waiver of recovery of 
her debt stemming from the overpayment of improved pension 
benefits is precluded by law.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.962, 1.965.



ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

